White, J.
Appeal from a judgment of the Supreme Court (Lewis, J.), entered February 19, 1993 in Clinton County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to state a cause of action.
We affirm. Petitioner’s application is legally insufficient as it is devoid of any factual support for his allegation that the disciplinary determination rendered against him on March 23, 1992 is affected by procedural errors, due process violations or violations of the Correction Law (see, People ex rel. Hendy v Leonardo, 173 AD2d 992, lv denied 78 NY2d 857; Matter of Malik v Berlinland, 158 AD2d 836, lv denied 76 NY2d 704).
Weiss, P. J., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.